DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.   

Allowable Subject Matter
Claims 1, 2, and 4 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the bezel includes:
 at least two inner peripheral surfaces inclined in a converging direction toward an annular fin portion and toward the air blowing direction, and
outer peripheral surfaces formed continuously with downstream side ends of the inner peripheral surfaces, the outer peripheral surfaces are inclined away from the annular fin portion downstream of the inner peripheral surfaces and away from the air blowing direction.
The closes prior art, Wada (US 2016/0200167) discloses a register comprising a bezel, an upstream retainer, an annular fin portion and the bezel attached to an opening of the retainer, but fails to disclose the above limitations 
at least two inner peripheral surfaces inclined in a converging direction toward an annular fin portion and toward the air blowing direction, and
outer peripheral surfaces formed continuously with downstream side ends of the inner peripheral surfaces, the outer peripheral surfaces are inclined away from the annular fin portion downstream of the inner peripheral surfaces and away from the air blowing direction
Similarly, Sawada (US 2014/0302769) discloses a register (figs 9, 10) comprising a bezel (11), an upstream retainer (1), and fin portions [0077 – 0089], at least two inner peripheral surfaces (11a, 12a) inclined in a converging direction, outer peripheral surfaces (11b, 12b) formed continuously with downstream side ends of the inner peripheral surfaces (11a, 12a), but Sawada fails to disclose, at least:
the fin portions comprise an annular fin portion having an annular shape with a through hole formed, and
 wherein the bezel includes inner peripheral surfaces facing each other in a vertical direction of the air blow outlet, the at least two of the inner peripheral surfaces are inclined in a converging direction toward the annular fin portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762